Citation Nr: 1219045	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals, status-post surgery to right knee, to include instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama, which continued the Veteran's 30 percent disability evaluation for residuals, status-post surgery to right knee, to include instability.

In October 2009, the Veteran testified at a video conference hearing before the undersigned sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In December 2009, the Board remanded the appellant's claim for additional development, specifically, to afford him a new VA examination to ascertain the severity of his service-connected disability.  This was accomplished, and in December 2010, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim.  In May 2011, the Board again remanded the appellant's claim, specifically, to refer the issue of a possible extraschedular disability evaluation to either the Under Secretary for Benefits or the Director of Compensation and Pension Service.  This was accomplished, and in SSOCs dated December 2011 and January 2012, the AMC continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's residuals, status-post surgery to right knee, to include instability, has been manifested by no greater than severe medial and lateral instability.

2.  The Veteran is currently receiving the maximum schedular rating for instability of the right knee; an administrative review by the Director of Compensation and Pension Service revealed no findings that would demonstrate that the Veteran's disability is so unique as to warrant an extraschedular rating.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for residuals, status-post surgery to right knee, to include instability, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5257 (2011).

2.  The criteria for an extraschedular disability evaluation for residuals, status-post surgery to right knee, to include instability, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board satisfied the requirements of the duty to notify by means of a letter dated March 2005, which advised the Veteran of the evidence necessary to substantiate a claim of entitlement to an increased disability rating, including what VA would do to assist him in obtaining evidence, as well as both his and VA's responsibilities for acquiring such evidence.  A subsequent letter, dated April 2005, also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  

      B.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's post-service VA and private treatment reports, and VA examination reports dated March 2005, August 2008 and February 2010.  The claims folder also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the March 2005 examination report demonstrates that the examiner provided the Veteran with a thorough physical evaluation, including a review of diagnostic test results, and interviewed him regarding his symptomatology and treatment.  It is not clear, however, whether the clinician reviewed the evidence of record pertinent to the Veteran's claim.  Thereafter, the Veteran was provided additional VA examinations in August 2008 and February 2010.  Review of these examination reports show that the examiners reviewed the pertinent evidence of record, including VA and private treatment reports, provided physical evaluations and reviewed diagnostic test results.  Each of the examiners, however, provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 also provides that consideration be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include such symptoms as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2011).

Arthritis due to trauma, and substantiated by x-ray evidence, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under DC 5003. 

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Separate ratings under DC 5260 and DC 5261, both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

A claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 (recurrent subluxation or lateral instability); rating a knee disability under both of these codes does not amount to pyramiding under 
38 C.F.R. § 4.14 (2011).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Veteran's service-connected residuals, status-post surgery to right knee, to include instability, has been evaluated pursuant to 38 C.F.R. § 4.71a, DC 5257.  Under this diagnostic code, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation, a 20 percent evaluation requires moderate impairment, and a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

The Board notes that the words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

In this case, a thorough review of the competent medical evidence does not indicate any period(s) during the pendency of this case in which the Veteran's service-connected residuals, status-post surgery to right knee, were actually manifested by severe recurrent subluxation or instability.  In other words, even though there was evidence of instability, it was not to the extent necessary for assignment of a rating in excess of 30 percent, which, as noted, is the highest rating available under DC 5257.  Rather, it appears that the Veteran's maximum 30 percent disability rating was awarded based on instability with severe degenerative arthritis.

For example, during the March 2005 examination, although the Veteran complained of knee pain that he said resulted in an inability to bend, stoop or kneel, as well as complete dislocation of the knee, and reported that his physicians suggested he undergo a total knee arthroplasty, no instability was evident.  Flexion was to 105 degrees with pain, and extension was to zero.  Lachman's test was negative.  Repetitive motion resulted in pain, fatigue, weakness and lack of endurance, but did not result in a decrease in range of motion.  During the August 2008 VA examination, the Veteran complained of continuous pain with increasing weakness, giving way, instability, stiffness and constant effusion.  Upon physical evaluation, flexion was to 110 degrees with pain beginning at 90 degrees, and extension was to zero.  There was no additional limitation of motion on repetitive use and no weakness.  The diagnosis was ligament tear, right knee, post traumatic osteoarthritic changes.  The examiner noted that the condition had significant effects on the Veteran's occupational activities, including decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and pain.  It was also noted to cause increased absenteeism from his job with the U.S. Postal Service.  There were mild to moderate effects on activities of daily living.  
During the February 2010 VA examination, the clinician noted that his review included previous treatment reports of record, including a January 2006 outpatient examination, in which the motor ligamentous examination was stable to valgus stress and varus strain at 30 degrees.  X-rays at that time revealed significant chondrocalcinosis, as well as degenerative joint disease, moderate, with retained hardware intact without loosening.  There was no visibility of the lateral collateral ligament or anterior cruciate ligament, and the posterior cruciate and medial collateral ligaments appeared intact.  Upon examination, there was moderate swelling and crepitus with repetitive motion.  Flexion was to 84 degrees with mild pain at 84 degrees.  Extension was to -5 degrees with pain at -5 degrees.  The Veteran was noted to have mild (slight) medial and lateral instability with varus valgus strain and medial and lateral joint line tenderness.  Diagnostic testing revealed tri-compartment degenerative changes very minimally, yet increased since the previous study.  The diagnosis was right knee degenerative joint disease.

In addition to the VA examination reports, the Board has also reviewed VA and private treatment reports, which also reflect the Veteran's complaints of, and treatment for his right knee disability.  However, neither VA, nor private treatment records demonstrate any evidence of severe knee instability.  Rather, these reports reveal the presence of severe degenerative changes.  For example, a private radiology report, dated March 2005, revealed the presence of severe degenerative changes in the lateral joint compartment of the right knee.  More recent private treatment reports, dated January through June 2011, reveal that the Veteran continued to have positive laxity and ACL (anterior cruciate ligament) testing.  Varus and valgus stress testing appeared to be normal and range of motion was noted to be "intact."  The diagnosis was osteoarthritis.  In his treatment plan, the Veteran's physician, Dr. G. Zeluff, indicated that the Veteran had right knee "instability and progressive arthrosis," adding that he was a good candidate for total joint replacement.  However, as noted based on varus and valgus testing, there was no indication that the Veteran had severe or even moderate knee instability.

Based on a review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 30 percent for residuals, status-post surgery to right knee, to include instability.  In so finding, the Board observes that while the medical evidence demonstrates subjective complaints of severe pain and objective findings of severe right knee osteoarthritis, there does not appear to be evidence sufficient to suggest that the Veteran has severe instability of the right knee.  However, even assuming the evidence did demonstrate severe right knee instability, as noted above, the Veteran is already in receipt of the maximum 30 percent disability evaluation under DC 5257 for knee impairment with recurrent subluxation or lateral instability.  

With respect to the possibility of assigning separate ratings for degenerative joint disease and limited range of motion, in this case, the Veteran already has a separate disability rating for post-traumatic osteoarthritis changes.  Moreover, he has not presented with flexion of the right knee limited to 60 degrees, or extension of the right knee limited to 5 degrees at any time during the pendency of this appeal.  While the examiners noted an increase in fatigue, weakness and lack of endurance upon repetition, there was no decrease in range of motion shown.

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's bilateral knee disabilities.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  

The remaining diagnostic codes relating to knee disabilities include DC 5256 (ankylosis), 5258 (for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint), 5259 (for cartilage, semilunar, removal or, symptomatic), 5262 (impairment of tibia and fibula) and 5263 (for genu recurvatum).  However, there is no clinical evidence of dislocated, semilunar cartilage with episodes of "locking" pain and effusion into the joint, or acquired, traumatic genu recurvatum of the right knee.  As such, these diagnostic codes are not applicable.

The Board has considered whether there is any other basis for granting a higher rating, but has found none.  Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted more than the 30 percent rating currently assigned.  See Hart, 21 Vet.  App. at 505; Fenderson, 12 Vet. App. at 119.

With regard to assigning a higher disability rating or ratings based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, again, the Board has considered the Veteran's reported symptoms due to his right knee disability.  However, the Board notes that the 30 percent disability rating currently assigned under 5257 already contemplates the potential problems associated with residuals, status-post surgery.  Furthermore, as noted above, while the VA examiner noted an increase in fatigue, weakness and lack of endurance upon repetition, there is simply no evidence that the disability results in a loss of range of motion.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for residuals, status-post surgery to right knee, to include instability, his appeal must be denied.

In denying the Veteran's claim for a higher disability evaluation, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.
  
As noted above, in this case, the Board referred the Veteran's claim for a possible extraschedular evaluation.  After considering the Veteran's symptomatology, as well as his subjective complaints, in November 2011, the Director of Compensation and Pension Service ("Director") issued a decision.  First, he observed that the Veteran had a total combined disability evaluation of 70 percent, which included his four (4) service-connected disabilities relating to the right lower extremity:   a 40 percent rating for peroneal nerve palsy, right, complete with foot drop; a 30 percent rating for residuals, status-post surgery to right knee, to include instability; a 10 percent rating for degenerative joint disease of the right knee; and a 10 percent rating for a right knee scar (resulting from surgery to the right knee in the 1970's during service).  He then observed that the Veteran has been employed fulltime for the Postal Service for many years.  Significantly, he noted that, although the Veteran submitted leave statements documenting 126 aggregate sick leave days taken for the years 2005 through 2010, which he said was due solely to his right knee disability, there was actually no documentation of record to show why any of the leave was taken.  The Director also reviewed the VA and private treatment records, as well as the results from the most recent VA joint examination, noting that the Veteran was found to have positive laxity and ACL testing, as well as normal varus and valgus stress testing.  

Based on his review of the evidence, the Director concluded that the Veteran was not entitled to an extraschedular evaluation for any of his service-connected right knee disabilities.  In this regard, he noted that range of motion testing failed to demonstrate that an extraschedular evaluation was warranted, there was no objective evidence to show that the Veteran's sick leave had been used for his right knee disabilities, and there was no evidence to show the occurrence of any hospitalizations or surgical procedures for any of the Veteran's right knee disabilities in the past several years.  Accordingly, he concluded that because the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's service-connected conditions had not been wholly contemplated by the criteria utilized to assign the current evaluations, entitlement to an extraschedular evaluation for any of his right knee disabilities was not established.

The  Board agrees and finds that schedular criteria are adequate to rate the Veteran's right knee disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.

In summary, although the Board is truly sympathetic to the Veteran's concerns, as discussed above, schedular evaluations are based on application of the Rating Schedule to the symptoms demonstrated based on the evidence of record.  As such, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for residuals, status-post surgery to right knee, to include instability.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).









ORDER

Entitlement to an evaluation in excess of 30 percent for residuals, status-post surgery to right knee, to include instability, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


